Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,810,694. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:

17/073,644						USP 10,810,694
A mail piece assembly

at least one machine configured for culling and sorting candidate mail pieces from a pool of general mail pieces to form singulated candidate mail pieces

at least one machine configured for feeding the singulated candidate mail pieces into at least one feeder

at least one machine coupled to the at least feeder and configured for reading indicia on the singulated candidate mail pieces to produce identified candidate mail pieces
at least one machine configured for continuously collating a plurality of the identified mail pieces into mailing packs, wherein each mailing pack contains a plurality of the identified mail pieces going to a same recipient address
at least one machine configured for continuously collating a plurality of the identified mail pieces into mailing packs, wherein each mailing pack contains a plurality of the identified mail pieces going to the same recipient address
at least one machine configured for finalizing each mailing pack by continuously containerizing each mailing pack into United State Postal Service (USPS) compliant mailing container that displays a respective recipient's address
at least one machine configured for finalizing each mailing pack by continuously containerizing each mailing pack-into United State Postal Service (USPS) compliant mailing container that displays a respective recipient's address




Allowable Subject Matter
Claim 1 is allowed in view of a timely filed Terminal Disclaimer.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a mail piece assembly with machines for collating and finalizing mail packs.  The closest prior art does not disclose or make obvious that the collating process is a continuous process and at least one machine finalizing each mailing pack by continuously containerizing each mailing pack to create addressed USPS compliant mailing containers in conjunction with the other structures in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                                 

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653